Merrick, C. J.
Although no motion has been filed to dismiss the appeal in this case, and the counsel for the appellee cannot he heard on this question, we think the appeal should he dismissed em officio.
The suit was commenced by a writ of provisional seizure under section 103 of the Act of 1856, relative to the city of New Orleans. The defendant having taken a rule upon the plaintiff to show cause why the writ of provisional seizure should not be set aside, has appealed from the order refusing to set aside the writ. There is nothing to show that the property seized is worth $300, and the defendant has not even alleged that the order refusing to set aside the repeal will work him irreparable injury. It will he time to consider the interlocutory orders when the cause shall come regularly before us on appeal from a decree on the merits, should such decree be adverse to the defendant. See case of Plique v. Bellome, 2 Ann. 293.
It is, therefore, ordered that the appeal in this case he dismissed, without prejudice to the rights of the appellant on any subsequent appeal from any decree on the merits. And, it is further ordered that the appellant pay the costs of the appeal.